MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Sep 14 2017, 10:06 am
regarded as precedent or cited before any                                      CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John T. Wilson                                           Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Laura R. Anderson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joseph A. Brock,                                         September 14, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         33A01-1705-CR-1198
        v.                                               Appeal from the Henry Circuit
                                                         Court
State of Indiana,                                        The Honorable Edward
Appellee-Plaintiff.                                      Dunsmore, Judge Pro Tempore
                                                         Trial Court Cause Nos.
                                                         33C03-1610-F6-360
                                                         33C03-1701-CM-71



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 33A01-1705-CR-1198 | September 14, 2017          Page 1 of 6
                                          Case Summary
[1]   On October 14, 2015, under cause number 33C03-1610-F6-360 (“F6-360”), the

      State charged Appellant-Defendant Joseph A. Brock with Level 6 felony theft.

      On November 7, 2016, Brock entered into a plea agreement where he pled

      guilty as charged with an agreed upon sentence of two years to be served as a

      direct commitment to community corrections on in-home detention. On

      November 14, 2016, the trial court imposed the agreed-upon sentence.


[2]   On January 13, 2017, Brock was charged under cause number 33C03-1701-

      CM-71 (“CM-71”) with Class A misdemeanor possession of marijuana. On

      January 26, 2017, the State filed a petition to revoke in F6-360 alleging that

      Brock violated the terms of his community corrections commitment by

      committing the new offense in CM-71. On March 6, 2017, Brock pled guilty as

      charged in CM-71, and admitted to the community corrections violation in F6-

      360.


[3]   On May 1, 2017, the court revoked Brock’s community corrections placement

      and ordered him to serve the balance of his sentence in county jail. The court

      also imposed a 198-day sentence in CM-71 with credit for 198 days. Brock

      appeals, contending that the trial court abused its discretion revoking his

      community corrections placement. Concluding that the trial court did not

      abuse its discretion, we affirm.



                            Facts and Procedural History

      Court of Appeals of Indiana | Memorandum Decision 33A01-1705-CR-1198 | September 14, 2017   Page 2 of 6
[4]   On October 13, 2016, Brock took two bags of groceries and credit cards from

      his ex-wife Sherry Brock (“Sherry”) without her permission. Sherry called the

      police. By the time the police arrived at Brock’s residence, Brock was taking

      the food out of his residence and placing it on the front porch stating, “Here is

      your food back Sherry.” App. Vol. II p. 18. Brock had already given the two

      credit cards back to Sherry before the police officers arrived. Brock admitted to

      the police during an interview that he took the food without permission.


[5]   On October 14, 2016, the State charged Brock with Level 6 felony theft in cause

      number F6-360. On November 7, 2016, Brock entered into a plea agreement

      where he pled guilty as charged in exchange for a sentence of two years to be

      served as a direct commitment to community corrections on in-home detention.

      On November 14, 2016, the trial court imposed a sentence in accordance with

      the plea agreement.


[6]   On January 3, 2017, the Henry County Community Corrections administered a

      RAPID urine screen test on Brock. Brock tested positive for

      methamphetamines, buprenorphine, marijuana, and cocaine. test results were

      later confirmed by Redwood Toxicology Laboratories.


[7]   A known employee from Henry County Community Corrections provided a tip

      to police based on the results of Brock’s urine test. This tip resulted in the

      police executing a search warrant at Brock’s residence on January 11, 2017.

      During the course of the search, officers discovered a Marlboro cigarette box in

      the living room that contained a plastic bag of marijuana. Brock subsequently


      Court of Appeals of Indiana | Memorandum Decision 33A01-1705-CR-1198 | September 14, 2017   Page 3 of 6
      admitted that the marijuana was his. On January 13, 2017, Brock was charged

      under cause CM-71 with Class A misdemeanor possession of marijuana.


[8]   On January 26, 2017, the State filed a petition to revoke in cause F6-360

      alleging Brock violated the terms of his community corrections commitment by

      committing the new offense charged in cause CM-71. On March 6, 2017,

      Brock pled guilty to possession of marijuana as a Class A misdemeanor in cause

      CM-71, and he admitted to the community corrections violation in cause F6-

      360. App. Vol. II pp. 6, 11-12, 46. The trial court took the plea under

      advisement and Brock was referred to the House of Hope to address substance

      abuse issues pending sentencing. App. Vol. II pp. 47, 49. On March 8, 2017,

      Brock was transported to the House of Hope, and was unsuccessfully

      discharged less than two weeks later on March 19, 2017.


[9]   On May 1, 2017, a sentencing hearing was held. During the hearing, Brock

      testified that his plan once released from custody was to go back to work at

      Grede Foundry. Brock, however, admitted that he had not talked with a

      company representative for several months and he had no authoritative letter

      stating that he would be rehired upon his release. Bock also testified that prior

      to his violation he helped take care of his nine-year old child. Further, Brock

      testified that he owed $1900 in restitution that he had just started to pay. The

      trial court revoked Brock’s community corrections placement and ordered

      Brock to serve the balance of his sentence—548 days—in the county jail. The

      court also imposed a 198-day sentence in cause CM-71 with credit for 198 days.



      Court of Appeals of Indiana | Memorandum Decision 33A01-1705-CR-1198 | September 14, 2017   Page 4 of 6
                                  Discussion and Decision
[10]   Brock contends that the trial court abused its discretion in revoking his

       community corrections placement because his evidence of an alternative to

       incarceration should have been considered.


               For purposes of appellate review, we treat a hearing on a petition
               to revoke a placement in a community corrections program the
               same as we do a hearing on a petition to revoke probation. The
               similarities between the two dictate this approach. Both
               probation and community corrections programs serve as
               alternatives to commitment to the Department of Correction and
               both are made at the sole discretion of the trial court. A
               defendant is not entitled to serve a sentence in either probation or
               a community corrections program. Rather, placement in either is
               a “matter of grace” and a “conditional liberty that is a favor, not
               a right.”


       Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999) (internal citations and footnotes

       omitted).

               Our standard of review of an appeal from the revocation of a
               community corrections placement mirrors that for revocation of
               probation. A probation hearing is civil in nature and the State
               need only prove the alleged violations by a preponderance of the
               evidence. We will consider all the evidence most favorable to
               supporting the judgment of the trial court without reweighing
               that evidence or judging the credibility of witnesses. If there is
               substantial evidence of probative value to support the trial court’s
               conclusion that a defendant has violated any terms of probation,
               we will affirm its decision to revoke probation.


       Id. at 551.

       Court of Appeals of Indiana | Memorandum Decision 33A01-1705-CR-1198 | September 14, 2017   Page 5 of 6
[11]   It is undisputed that Brock violated his in-home detention placement by testing

       positive for methamphetamine, buprenorphine, marijuana, and cocaine, and by

       being in possession of marijuana. Moreover, after Brock admitted to the

       violations and pled guilty to possession of marijuana, he was given the

       opportunity to attend the House of Hope program prior to sentencing. Brock,

       however, left the program and was unsuccessfully discharged from House of

       Hope in less than two weeks. Brock points to his past employment and child as

       evidence that he should be released to Community Corrections to no avail. The

       trial court was free to disregard Brock’s arguments for release, and apparently

       did. Given his possession of marijuana, his positive urine screen for numerous

       controlled substances, and his inability to complete the House of Hope

       program, Brock has failed to demonstrate that the trial court abused its

       discretion in imposing a jail sentence.


[12]   The judgment of the trial court is affirmed.


       May, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 33A01-1705-CR-1198 | September 14, 2017   Page 6 of 6